Name: Commission Regulation (EC) No 157/95 of 31 January 1995 amending Regulation (EEC) No 1068/93 on detailed rules for determining and applying the agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  economic structure
 Date Published: nan

 1 . 2. 95 Official Journal of the European Communities No L 24/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 157/95 of 31 January 1995 amending Regulation (EEC) No 1068/93 on detailed rules (or determining and applying the agricultural conversion rates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (l), as last amended by Regulation (EC) No 150/95 (2), and in particular Articles 1 (b), 8 (2) and 12 thereof, cultural conversion rates over the previous 12 months ; whereas, by analogy with Article 1 (e) of the said Regula ­ tion, this definition implies a lessening of the effects of the devaluations recorded over the previous three years ; Whereas Article 13 (2) of Regulation (EEC) No 1068/93 should be adapted given that the duration of validity of the advance fixing of the agricultural conversion rate has become systematically the same as that of the advance fixing of the amount concerned ; whereas, as a result of the 1994 accession, the entries in national languages as set out in Article 14 of the said Regulation must be indi ­ cated in Swedish and Finnish ; Whereas it is necessary to establish with precision the rules for rounding off the results of the operations for increasing the prices and amounts in ecus referred to in Article 13 (2) of Regulation (EEC) No 3813/92 so as to preserve the neutrality of the values concerned in national currencies as much as possible ; whereas it is appropriate that the prices and amounts which, over a relatively long period, must consequently appear in all the Community regulations be published ; Whereas the provisions laid down in this Regulation must be applicable at the same time as the amendments to Regulation (EEC) No 3813/92 made by Regulation (EC) No 150/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, Whereas Regulation (EC) No 150/95 standardizes the treatment of all the Community currencies and suspends the application of the correcting factor previously affec ­ ting the conversion rates of the ecu ; whereas, therefore, the provisions relating to the fixed currencies as also the references to the floating currencies and the correcting factor should be deleted throughout Regulation (EEC) No 1068/93 (3), as amended by Regulation (EC) No 547/94 (4); Whereas the functioning of the exceptional reference period of three quotation days as referred to in Article 2 (2) of Regulation (EEC) No 1068/93 must be adapted to take account of the possibility of periods in which revalu ­ ation trends for certain currencies are confirmed, as intro ­ duced in Article 4 of Regulation (EEC) No 3813/92 ; whereas it is therefore necessary for the definition of the priorities for the adjustment of the agricultural conversion rates provided for in Article 5 of Regulation (EEC) No 1068/93 to be adapted ; HAS ADOPTED THIS REGULATION : Whereas, in connection with the possibilities for granting the compensatory aid referred to in Article 8 of Regula ­ tion (EEC) No 3813/92, it is necessary to define the notion of appreciable reduction in the average of the agri ­ Article 1 Regulation (EEC) No 1068/93 is hereby amended as follows : 1 . In Article 1 ( 1 ), the words 'for floating currencies' are deleted. O OJ No L 387, 31 . 12. 1992, p. 1 . (2) OJ No L 22, 31 . 1 . 1995, p. 1 . (3) OJ No L 108, 1 . 5. 1993, p. 106. (4) OJ No L 69, 12. 3 . 1994, p. 1 . No L 24/2 Official Journal of the European Communities 1 . 2. -95 (b) calculated on the basis of the exceptional period referred to in Article 2 (2) (a) ; adjustments corresponding to (b) shall be made subse ­ quently taking account of the adjustments to the agri ­ cultural conversion rates corresponding to (a). 3 . Where there are several successive confirmation periods pursuant to Article 4 of Regulation (EEC) No 3813/92, the agricultural conversion rates shall be adjusted on the basis of the representative market rates calculated on the basis of the last of these periods.' 4 . In Article 6, the words 'for a floating currency' are deleted. 2. Article 2 is replaced by the following : 'Article 2 1 . The representative market rate shall be calcu ­ lated on the basis of basic reference periods, running from the first to the 1 Oth, the 1 1 th to the 20th and the 21st to the last day of each month. 2 . Notwithstanding paragraph 1 , in cases where the absolute difference between the monetary gaps in two Member States, calculated on the basis of the average of the ecu rates for three consecutive quotation days, exceeds six points : (a) the representative market rates for all the curren ­ cies shall be adjusted on the basis of the excep ­ tional period consisting of the said three quota ­ tion days ; (b) the reference period following :  the exceptional period referred to in (a) or, where appropriate ,  the confirmation periods referred to in para ­ graph 3 shall commence on the day following the said period or periods and end with the basic reference period currently running. 3 . The first of the successive confirmation periods referred to in Article 4 ( 1 ) or (5) of Regulation (EEC) No 3813/92 shall commence, for all the currencies, on the day following the end of the period which triggered its application . Application of the provisions set out in paragraph 2 (a) shall be suspended for the duration of the confir ­ mation periods. Each of the successive confirmation periods shall consist of 10 days where the first of these is triggered by an exceptional period as referred to in paragraph 2.' 3 . Article 5 is replaced by the following : 'Article 5 1 . The agricultural conversion rates shall be adjusted in accordance with Article 4 of Regulation (EEC) No 3813/92 in line with the monetary gaps for the representative market rates calculated on the basis of the reference periods referred to in Article 2 of this Regulation . 2 . Where conditions are fulfilled for adjustments to the agricultural conversion rate to be made on the same day on the basis of the representative market rates (a) calculated on the basis of the basic reference period or, where appropriate, the period referred to in Article 2 (2) (b) ; 5 . Article 8 is replaced by the following : 'Article 8 1 . For the purposes of establishing whether there is an appreciable reduction in an agricultural conversion rate or in the average of the values of that rate :  where several agricultural conversion rates are applicable on the same day, only the rate appli ­ cable in the milk products sector shall be taken into account,  in the case of comparison with agricultural conversion rates applicable before 1 February 1995, the values of the agricultural conversion rates fixed as from this date shall be multiplied by 1,207509,  the agricultural conversion rate initially fixed for a new Member State is considered as applicable before the date of the accession . 2. The definition referred to in Article 8 (2) second indent of Regulation (EEC) No 3813/92 shall be esta ­ blished by comparing the four averages *prorata temporis " of the agricultural conversion rates for the currency concerned, applicable over four consecutive periods of 12 months. For the purposes of Article 8 of Regulation (EEC) No 3813/92, "appreciable reduction in the average of the agricultural conversion rates over the previous 12 months" means a reduction in the average established in accordance with paragraph 1 for the corresponding period, period n, in relation to the average for the preceding period, period n  1 , which is greater in absolute terms :  than two thirds of the increase between the average for period n  2 and that for period n  1 , and also -  than one third of the increase between the average for period n  3 and that for period n  1 . 3 . The cases of appreciable revaluation referred to in Article 9 of Regulation (EEC) No 3813/92 shall be those in respect of which Article 4 (5) of the said Regulation applies.' 1 . 2. 95 Official Journal of the European Communities No L 24/3 6. In Article 13 :  in the first subparagraph of paragraph 1 , the words 'the second subparagraph of Article 6 (1 )' are replaced by 'paragraph 2a of Article 6', and  in the first subparagraph of paragraph 2, the second sentence is deleted. 7. In Article 14 :  in the first subparagraph of paragraph 1 , the follo ­ wing is added :  Maatalouden muuntokurssin vahvistaminen ennalta  FÃ ¶rutfaststÃ ¤llelse av jordbrukets omrÃ ¤kning ­ skurs .'  in paragraph 2, the following is added :  in the new paragraph 2, the words paragraphs 1 and 2' are replaced by the words 'paragraph 1 '. 9 . Article 1 8 is replaced by the following : 'Article 18 1 . The prices and amounts in ecus which are multiplied by 1,207509 pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 shall be fixed by roun ­ ding off their values to the number of decimal places they had previously. However, in the case of prices or amounts initially consisting of less than four significant figures, within the meaning of Article 21 (2), the number of decimal places shall be increased so as to fix the new values with four significant figures . 2. The Commission shall publish, at least, the prices and amounts calculated in accordance with paragraph 1 and applicable from : : 1 January 1996 in respect of the amounts not concerned by a marketing year,  the beginning of the 1996 marketing year in the case of the prices or amounts for which that marketing year starts in January 1996,  the beginning of the 1995/96 marketing year in the other cases .' 10 . In the second subparagraph of Article 21 (2), the words 'referred to in this Article' are replaced by 'referred to in this Regulation'. '  . . . (maatalouden muuntokurssin voimassaolon pÃ ¤Ã ¤ttymispÃ ¤ivÃ ¤) asti :  maatalouden muuntokurssi vahvistettu ennalta . . . (ennalta vahvistamisen pÃ ¤ivÃ ¤ ­ mÃ ¤Ã ¤rÃ ¤), tarkistetaan tarvittaessa,  todistus on voimassa ainoastaan seuraa ­ vassa jÃ ¤senvaltiossa : . . . (hakijan osoittama jÃ ¤senvaltio).  Till och med den . . . (datum fÃ ¶r utgÃ ¥ngen av giltighetstiden fÃ ¶r jordbrukesomrÃ ¤kningskur ­ sernas fÃ ¶rutfaststÃ ¤llelse) :  jordbrukets omrÃ ¤kningskurs fÃ ¶rutfaststÃ ¤llt den . . . (datum fÃ ¶r fÃ ¶rutfaststÃ ¤llelse) justeras eventuellt .  licens giltig i . . . (medlemsstaten utpekat av ansÃ ¶kare).' 8 . In Article 15 :  paragraph 1 is deleted, and paragraphs 2 and 3 become paragraphs 1 and 2 respectively,  in the new paragraph 1 , the words 'of a floating currency' are deleted, and Article 2 This Regulation shall enter into force on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1995. For the Commission Franz FISCHLER Member of the Commission